PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                               No. 05-4240
RICHARD J. RIZZI,
                 Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                         (CR-04-425-JFM)

                      Argued: September 22, 2005

                       Decided: January 9, 2006

                Before NIEMEYER, Circuit Judge,
             HAMILTON, Senior Circuit Judge, and
       Robert J. CONRAD, Jr., United States District Judge
           for the Western District of North Carolina,
                      sitting by designation.



Reversed and remanded by published opinion. Judge Niemeyer wrote
the opinion, in which Senior Judge Hamilton and Judge Conrad
joined.


                             COUNSEL

ARGUED: Philip S. Jackson, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
2                       UNITED STATES v. RIZZI
Maryland, for Appellant. Joanna Beth Silver, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Bal-
timore, Maryland, for Appellee. ON BRIEF: Allen F. Loucks, United
States Attorney, Baltimore, Maryland, for Appellant. James Wyda,
Federal Public Defender, Martin G. Bahl, Staff Attorney, Baltimore,
Maryland, for Appellee.


                              OPINION

NIEMEYER, Circuit Judge:

   Executing a search warrant in connection with a drug-trafficking
investigation, state and federal law enforcement officers searched the
residence of Richard Rizzi at 7127 Willowdale Avenue in Baltimore,
Maryland, for drugs, firearms, money, and related items. The search
was conducted at 4:30 in the morning. The officers seized firearms,
and a federal grand jury thereafter indicted Rizzi for being a felon in
possession of firearms, in violation of 18 U.S.C. § 922(g)(1).

   On Rizzi’s motion, the district court suppressed the seized evi-
dence, concluding that the nighttime execution of the warrant violated
Federal Rule of Criminal Procedure 41(e)(2)(B) because the officers
did not attempt to demonstrate, and the authorizing judicial officer did
not determine, that "good cause" existed for a nighttime search. The
court rejected the government’s argument that 21 U.S.C. § 879, which
specifically authorizes the nighttime execution of a search warrant
involving controlled substances, governs, rather than Rule 41(e).

  Because we conclude that 21 U.S.C. § 879 provides a specific
authorization for circumstances such as those presented in this case,
we reverse and remand for further proceedings.

                                   I

   In June and July 2004, when Baltimore City police officers were
investigating drug activity at the Holiday House bar in Baltimore
City, they witnessed Richard Rizzi drive to the Holiday House and
apparently sell drugs out of the restroom and out of his Chevrolet
                        UNITED STATES v. RIZZI                         3
pickup truck. The officers followed Rizzi back to his residence, deter-
mining that he lived at 7127 Willowdale Avenue. Near the end of
June, the officers recovered garbage bags from Rizzi’s residence and
discovered cocaine residue on some of the trash. Upon learning that
Rizzi had previously been convicted of drug-possession and drug-
trafficking crimes, the Baltimore City police officers contacted fed-
eral law enforcement officers, who advised the Baltimore City offi-
cers that Rizzi was barred from possessing firearms because of his
prior convictions.

   On July 7, 2004, the Baltimore City police officers obtained a
search warrant from a state court judge to search Rizzi’s Willowdale
Avenue residence and pickup truck for drugs, firearms, money,
records, and other drug-related paraphernalia. The warrant com-
manded the officers to execute the warrant "forthwith."

   At approximately 4:30 a.m. on July 9, 2004, federal, state, and Bal-
timore City law enforcement officers assembled to execute the search
warrant. After knocking loudly on the front door of Rizzi’s house,
announcing, "police, search warrant," and waiting 15 to 20 seconds,
the police forced open the front door. Inside they apprehended Rizzi,
who was climbing the stairs to the kitchen from the basement where
he had been sleeping. Officers also apprehended Rizzi’s girlfriend,
who was in the basement, and a houseguest, who was sleeping in the
living room near the front door. After Rizzi was read his Miranda
rights, he directed police to firearms that he kept in the basement.

   A federal grand jury indicted Rizzi for possession of firearms by
a convicted felon, in violation of 18 U.S.C. § 922(g)(1), and Rizzi
pleaded not guilty. Thereafter, on his motion to suppress the evidence,
the district court conducted a hearing, took testimony, and ultimately
granted Rizzi’s motion. The court ruled that the search was conducted
in violation of Federal Rule of Criminal Procedure 41(e)(2)(B)
because the police did not demonstrate, and the judicial officer did not
find, good cause for executing the search warrant at night. The court
rejected as "unpersuasive" the government’s contention that 21 U.S.C.
§ 879 "trumps" Rule 41(e)(2)(B). The court observed, "Section 879
does not preempt Rule 41(e)(2)(B) but dovetails with it." The court
also concluded that it need not decide "whether the search also vio-
lated constitutional standards," but it allowed that the "constitutional-
4                        UNITED STATES v. RIZZI
ity of the search [was], at best, questionable" because it was
conducted at night without good cause to justify a nighttime search;
the officers waited only 15 to 20 seconds; and the search warrant was
executed by 24 officers.

   From the district court’s ruling granting Rizzi’s motion to suppress,
the government filed this appeal. See 18 U.S.C. § 3731. Neither party
contests that federal law governs, that probable cause supported the
warrant, or that this was a nighttime search involving controlled sub-
stances. Their debate centers on the applicability of Federal Rule of
Criminal Procedure 41(e) and 21 U.S.C. § 879, and on § 879’s consti-
tutionality.

                                    II

  The government contends that the district court erred in applying
Federal Rule of Criminal Procedure 41(e) as the benchmark against
which to measure the unlawfulness of the execution of the search
warrant in this case. It argues that where the search targets illegal
drugs, 21 U.S.C. § 879 governs.

   Rizzi argues that it is inconsequential whether Rule 41(e) or § 879
is the proper measure because the search in this case violated both
provisions. Addressing § 879, Rizzi contends that because "the war-
rant did not authorize a nighttime search, [it] thus failed to satisfy the
requirements of [§ 879]." Recognizing that Gooding v. United States,
416 U.S. 430 (1974), has addressed the interaction of Rule 41 and
§ 879, Rizzi maintains that Gooding held that § 879 only means that
"no special showing for a nighttime search is required." According to
Rizzi, Gooding "does not mean that no finding by the issuing judge
is necessary, or that the warrant need not expressly authorize the war-
rant’s nighttime execution. The Supreme Court has not read these
requirements out of the statute, nor could it." Rizzi’s argument thus
depends on distinguishing between the police officers’ showing and
the judicial officer’s findings and authorization of the warrant.

   Rule 41(e), which the district court applied to grant Rizzi’s motion
to suppress, provides in relevant part:
                        UNITED STATES v. RIZZI                        5
    The warrant must identify the person or property to be
    searched, identify any person or property to be seized, and
    designate the magistrate judge to whom it must be returned.
    The warrant must command the officer to: . . . (B) execute
    the warrant during the daytime, unless the judge for good
    cause expressly authorizes execution at another time[.]

Fed. R. Crim. P. 41(e)(2)(B) (emphasis added). The district court
found that "the warrant was issued by a state judicial officer who was
not called upon to make the determination (and, in fact, did not do so)
that ‘good cause’ existed for executing the warrant at 4:30 a.m." and
therefore suppressed the government’s firearms evidence for failing
to satisfy Rule 41(e).

   Conceding that the good cause requirement of Rule 41(e) was not
fulfilled, the government contends that § 879, not Rule 41(e), applies
because the search in this case involved controlled substances. Sec-
tion 879 provides:

    A search warrant relating to offenses involving controlled
    substances may be served at any time of the day or night if
    the judge or United States magistrate issuing the warrant is
    satisfied that there is probable cause to believe that grounds
    exist for the warrant and for its service at such time.

21 U.S.C. § 879.

   The district court rejected the government’s contention that § 879
trumps Rule 41(e), finding instead that Rule 41(e) "dovetails" with
§ 879. The district court reasoned that § 879 authorized service "at
any time, day or night, if the judge or United States magistrate judge
issuing the warrant is satisfied that there is probable cause to believe
that grounds exist for the warrant and for its service at such time."
(Internal quotation marks omitted). The district court concluded that
the Supreme Court’s decision in Gooding did not require a different
result, because the warrant there did in fact authorize a nighttime
search, and because Gooding only held that "‘no special showing’ was
required to support the nighttime search thus authorized. The Court
did not hold that the nighttime search did not have to be expressly
authorized by a judge." (Emphasis added).
6                       UNITED STATES v. RIZZI
   In Gooding, the Supreme Court observed that a pre-1972 version
of Federal Rule of Criminal Procedure 41 was a general provision
governing federal search warrants, whereas 21 U.S.C. § 879 was a
specific provision governing federal narcotics search warrants, which
was enacted by Congress "in response to the complaints of law
enforcement officers that [Rule 41] gave commercial narcotics dealers
a definite advantage over federal agents." Gooding, 416 U.S. at 439.
Applying the principle that specific laws trump general ones, the
Gooding Court held that Rule 41 was "not applicable to searches gov-
erned by the more specific narcotic search statutes." Id.; see also id.
at 453 (noting that Rule 41 "did not apply to narcotics cases in the
federal courts since more specific provisions . . . those of 21 U.S.C.
§ 879(a), controlled"). The pre-1972 version of Rule 41 provided that
warrants must be served in the daytime except where "the affidavits
are positive that the property is on the person or in the place to be
searched." In other words, the Rule required officers to satisfy a "pos-
itivity requirement" before they could serve a warrant at night,
whereas § 879 authorized service at any time of the day or night.

    The fact that Rule 41 was amended in 1972 to require generally
that search warrants be served in the daytime "unless the issuing
authority, by appropriate provision in the warrant, and for reasonable
cause shown, authorizes its execution at times other than daytime"
does not undermine Gooding’s applicability to the 1972 version. The
1972 rule’s provisions, which remain in the rule today as Rule
41(e)(2)(B), parallel the pre-1972 version in that both versions require
an additional showing to justify the nighttime execution of a warrant.
As the Gooding Court explained, "The concern for individual privacy
. . . may thus be found in the new [1972 version of the] Federal Rule
as well, but Congress, as it had in the earlier version of the Rule, nev-
ertheless showed the clear intention to leave intact other special
search warrant provisions, including, of course, the provisions [of
§ 879] relating to searches for controlled substances. In those limited
cases Congress has considered the need for privacy to be counterbal-
anced by the public need for more effective law enforcement." Id. at
453-54 (emphasis added) (footnote omitted).

  We accordingly conclude that the Supreme Court’s holding in
Gooding controls here even though the Court had before it an earlier
version of Rule 41. Rule 41(e) still applies to federal searches gener-
                         UNITED STATES v. RIZZI                         7
ally, and § 879 still applies to federal narcotics searches specifically.
This case is governed by § 879, not Rule 41(e).

   In order to make an argument that both § 879 and Rule 41(e) can
be applied, as the district court seems to have concluded, Rizzi would
limit Gooding to hold simply that § 879 requires police officers to
make a special "showing for a nighttime search," 416 U.S. at 458, and
as so limited, the Court’s holding would only prioritize § 879 over
Rule 41 insofar as they require different showings. In limiting the ten-
sion between § 879 and Rule 41(e) to only "showings," Rizzi would
have Rule 41(e) continue to apply to judges’"findings" at hearings
before they "authorize" searches.

   We find this argument unpersuasive as it ignores the plain meaning
of the text of § 879. That statute provides that a search warrant "may
be served at any time of the day or night" so long as the judicial offi-
cer "is satisfied" that probable cause exists. The distinctions between
showings, findings, and authorizations urged by Rizzi are not mean-
ingful to the statute that itself authorizes nighttime searches. In addi-
tion, the Court in Gooding observed that before enactment of the
current statute, "[c]ase law had uniformly interpreted the language [of
the prior statute] to mean that probable cause for the warrant itself
was all that was necessary for a nighttime search." Id. at 457 (empha-
sis added). The Court went on to point out that there is no suggestion
from the debates before Congress that Congress intended to change
the prior law when it enacted § 879. Finally, Rizzi’s argument over-
looks the important holding in Gooding that Rule 41 is not applicable
to search warrants involving drug violations. Id. at 439. This does not
leave room for an argument now that § 879 governs in only limited
respects and Rule 41(e) governs in other respects.

   Finally, addressing the language of § 879, Rizzi urges an interpre-
tation — one that the district court appears to have adopted — that
a nighttime search can take place only if probable cause exists for the
warrant and for its service at night. The problem with this construc-
tion is that the antecedent for "its service at such time" in § 879 is not
"nighttime" but the phrase "any time of day or night." It would make
no sense to require an additional showing for service in the "day or
night." For this and other reasons arising from § 879’s legislative his-
tory, the Supreme Court explicitly rejected Rizzi’s construction, inter-
8                       UNITED STATES v. RIZZI
preting § 879 to mean that "probable cause for the warrant itself [is]
all that [is] necessary for a nighttime search." Gooding, 416 U.S. at
457.

   At bottom, we hold that when a search warrant involves violations
of drug crimes, the warrant can be served day or night so long as the
warrant itself is supported by probable cause. And to the extent that
§ 879 might be found to conflict with the general requirement of
showing good cause for nighttime searches contained in Rule 41(e),
we hold that § 879 applies exclusively. See also United States v.
Tucker, 313 F.3d 1259, 1264 (10th Cir. 2002); United States v. Burch,
156 F.3d 1315, 1325 (D.C. Cir. 1998); United States v. Keene, 915
F.2d 1164, 1168 (8th Cir. 1990).

   Accordingly, because no party has questioned that the warrant in
this case was issued on probable cause and involved controlled sub-
stances, § 879 authorizes its execution at any time day or night. For
this reason, we reverse the district court’s order granting Rizzi’s
motion to suppress.

                                  III

   Rizzi contends that if § 879, and not Rule 41(e), governs the search
in this case, as the government contends and we hold, then the statute
is unconstitutional. He states:

    Indeed, were the government correct that section 879 pro-
    vides absolute, blanket authorization for nighttime searches
    in drug cases — even when the warrant does not authorize
    such a search — the statute would be unconstitutional. More
    than 20 years after its opinion in Gooding, the Supreme
    Court made clear that there are no blanket exceptions to the
    Fourth Amendment’s requirements in drug cases. See Rich-
    ards v. Wisconsin, 520 U.S. 385, 391-95 (1997) (no excep-
    tion to knock-and-announce rule in drug cases). The Court
    emphasized that any such exception would be constitution-
    ally overbroad because, while drug investigations frequently
    pose special risks to officer safety and the preservation of
    evidence, they do not invariably pose such risks to a sub-
    stantial degree. See id. at 393.
                        UNITED STATES v. RIZZI                         9
   Because the district court did not reach this or any other constitu-
tional issues, we are reluctant to do so on this appeal without first
having afforded the district court the opportunity to consider them.
With respect to the constitutionality of 21 U.S.C. § 879, however, we
feel compelled to address the limited argument that Rizzi makes in
the quoted portion above, since it falls within the scope of our direct
review of the district court’s order rejecting the applicability of that
statute.

   Rizzi’s argument that Richards v. Wisconsin interpreted the Fourth
Amendment to forbid all statutory blanket exceptions in drug cases
reads Richards too broadly. In Richards, the Court held more nar-
rowly that the Fourth Amendment forbids statutes that except a class
of searches from the knock-and-announce requirement. See Richards,
520 U.S. at 391-95. Legislatures cannot abrogate the knock-and-
announce rule, even for a small class of searches, because the rule is
incorporated within the Fourth Amendment; judges must decide,
either before or after a search on a case-by-case approach, whether
dispensing with a knock and announcement was reasonable. Richards,
520 U.S. at 394; see also Wilson v. Arkansas, 514 U.S. 927, 934-36
(1995) (holding that officers must knock and announce themselves
and leaving to lower courts the task of "determining the circum-
stances under which an unannounced entry is reasonable under the
Fourth Amendment"). The Supreme Court, however, has never held
that the Fourth Amendment prohibits nighttime searches, despite the
disapproval voiced occasionally by a Justice in dissent. See, e.g.,
Gooding, 416 U.S. at 462, 464 (Marshall, J., dissenting).

   Because the rule against no-knock searches is a component protec-
tion of the Fourth Amendment warrant requirement, it may be dis-
pensed with only in particular exigent circumstances where knocking
would undermine the effect of the warrant. But constitutionalizing a
standard for when warrants can be served would involve so many
variables that any rule would be difficult to articulate, much less serve
as a component protection of the Fourth Amendment. Unlike the sim-
ple knock-and-announce requirement, the appropriate time for a
search of a home is not amenable to a universal rule. The same pri-
vacy interest exists night and day, every day, and the Fourth Amend-
ment knows no holidays. What differs is how individuals experience
intrusions on that privacy. Some people work at night and sleep by
10                      UNITED STATES v. RIZZI
day, and others value most highly the privacy of the daytime. The
intrusion on privacy during some daytime activities would undoubt-
edly be even more burdensome than a nighttime intrusion. For exam-
ple, execution of a warrant during a family dinner on Thanksgiving
day or during the celebration of a wedding might be considered more
intrusive than a routine nighttime execution of a warrant at 10:30 p.m.
But every search burdens the peace, privacy, and personal conve-
nience of persons in their homes because police intrusion into the
close of the home is inherently burdensome. For that reason, the Con-
stitution provides the fundamental protection — night and day — that
a search of a home can be conducted only with the authority of a war-
rant issued on probable cause (with exceptions not here relevant), and
even then it must be conducted reasonably.

   The existence of a minimum constitutional protection, however,
does not deny legislatures the power to provide additional, more
nuanced protections, based on the wishes and habits of their constitu-
ents. Legislatures, unlike courts, are better able to evaluate the many
factors involved. Indeed, Congress has done so in connection with
nighttime searches generally, approving Federal Rule of Criminal
Procedure 41(e), as have some States, see generally 2 Wayne R.
LaFave, Search and Seizure § 4.7 (4th ed. 2004). But legislatures are
also free to make exceptions to such legislation, as Congress did in
enacting 21 U.S.C. § 879. Both enactments — of Rule 41(e) and 21
U.S.C. § 879 — are within the scope of the government’s police
power and are not prohibited or compelled by the Fourth Amendment.

                                  IV

   For the foregoing reasons, we reverse the district court’s order of
February 1, 2005, granting Rizzi’s motion to suppress, and remand
for further proceedings.

                                       REVERSED AND REMANDED